Motion Granted, Judgment Set Aside, Case Remanded, and Memorandum
Opinion filed March 26, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01091-CV

   ARROWS UP, LLC, ARROWS UP, INC. AND JOHN ALLEGRETTI,
                        Appellant

                                          V.

   SANDBOX LOGISTICS, LLC AND SANDY CREEK CAPITAL, LLC,
                          Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-03483

                  MEMORANDUM                       OPINION

      This is an appeal from a judgment signed October 2, 2018. On March 6, 2020,
the parties filed a joint motion to set aside the trial court’s judgment without regard
to the merits and remand the case to the trial court for rendition of a final judgment
of dismissal with prejudice in accordance with the parties’ agreement. See Tex. R.
App. P. 42.1(a)(2)(B).
      The motion is GRANTED. We set aside the trial court’s judgment without
regard to the merits and remand this case to the trial court for entry of judgment in
accordance with the parties’ agreement.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          2